Citation Nr: 1122158	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Appellant is permanently incapable of self -support and entitled to receive benefits from the Veteran's service-connected death.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to January 1973.  He died in 1991.  The Appellant is the Veteran's daughter.

The Appellant was scheduled for a personal hearing before a member of the Board sitting at the VA Regional Office in April 2011, but she failed to report for the hearing without explanation.  Consequently, the request for a personal hearing is considered to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Appellant if further action is required on her part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Appellant's claim.

A Veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self support as of his or her 18th birthday. 38 C.F.R. § 3.356(a).  Rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self- support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 (2010).  The Appellant has stated that she is over eighteen, unmarried, and contends that she is permantly incapable of self-support due to deafness beginning when she was nine (9) years old.

In support of her claim, the Appellant has completed authorization forms allowing VA to obtain private medical records on her behalf.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  

The claims file reflects that, when attempting to obtain private medical records from Ear, Nose, and Throat Physicians and Surgeons, Inc., the RO repeatedly requested records in the name (and social security number) of her father, the Veteran, and received negative responses.  As the Appellant completed authorizations forms for release of her own medical records, and those records, rather than those of her father, are pertinent to the claim on appeal, the RO/AMC must make additional attempts to obtain the records.  

The Appellant also informed VA that pertinent medical records were maintained by "Walker & Ward," but the claims file reflects no attempt by the RO to obtain these records.  When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

The claims file also reflects that the Appellant is in receipt of Social Security Administration (SSA) benefits.  VA has a duty to obtain SSA records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  However, no SSA records have been associated with the claims file.  Accordingly, the RO/AMC should contact the SSA and obtain, and associate with the claims file, copies of the Appellant's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

In September 2007, the Appellant informed VA that her mother, the Veteran's surviving spouse, is her power of attorney.  The Board notes that the claims file does not contain any form providing her mother with power of attorney in this matter.  On remand, the RO/AMC must provide the Appellant with a VA Form 21-22a in the event that she wishes to so authorize her mother.  As the Appellant's statement regarding power of attorney indicates that a civil judicial determination may have been made regarding her capacity, the RO/AMC also must seek clarification from the Appellant and obtain any relevant documentation.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Appellant an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of medical treatment after providing the Appellant with necessary authorizations for the release of any private records not currently on file - to specifically include, but not limited to, records of treatment from Ear, Nose, and Throat Physicians and Surgeons, Inc. and Walker & Ward.  Obtain these records in the name of the Appellant, not the Veteran, and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Appellant, inform her and provide her an opportunity to submit copies of the outstanding medical records.

2. Concurrent with the above, provide the Appellant with a Form 21-22a and inform her that she may, if she wishes, designate her mother as her power of attorney for VA purposes.  Inquire of the Appellant as to whether her mother was previously designated her power of attorney as the result of any judicial determination - if so, take appropriate actions to obtain copies of any such determination.

3. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Appellant's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability.  The records must specifically include, but are not limited to, medical records and the SSA hearing transcript.  Those records will be associated with the claims folder.  If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Appellant so that she can submit any copies of such documents in her possession.

4.  Readjudicate the claim of entitlement to death benefits on the basis of permanent incapacity of self -support.  Provide the Appellant and any properly designated power of attorney with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


